REINHARDT, Circuit Judge,
concurring separately:
Judge Schwarzer’s opinion reaches the correct result: the district court’s dismissal with prejudice of the plaintiffs’ -second amended complaint, pursuant to Federal Rule of Civil Procedure 12(b)(6), was erroneous. Dismissal with prejudice is proper under Rule 12(b)(6) only if it “appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957). That is not the case here. The complaint set forth proper claims for employment discrimination based on age, race, and disability under the California Fair Employment and Housing Act (FEHA), Cal. Gov’t Code 12.900 et seq. In fact, the second amended complaint alleged that each plaintiff was a member of at least one protected class; that plaintiffs duly performed all conditions of their employment agreement at the Music Center until R.A. Music terminated their employment on or about August 13, 1995; that they were all qualified for the positions they held and for which they reapplied; and that similarly situated individuals outside the plaintiffs’ protected classes were treated more favorably: ie., retained or hired at the time of plaintiffs’ termination. In my view, the second amended complaint complied with all of the applicable pleading requirements, and the district court erred in dismissing that complaint.
Having said that, the principal reason I do not join Judge Schwarzer’s opinion is that it addresses procedural matters never before raised in the litigation and expresses views on those matters which I believe to be incorrect. The defendants did not cite Federal Rules of Civil Procedure 8,10, or 41 in their pleadings. Nor did the district court rely on those rules in its dismissal order. The parties did not even mention them in their briefs to this court. The requirements the rules set forth are not jurisdictional. I must assume, therefore, that Judge Sehwarzer discusses these rules not as a basis for a holding, but rather as a general educational guide for future litigants.
In fact, I am not certain precisely what guidance the lead opinion means to impart, but whatever that guidance may be, it does not appear to me to reflect the purpose or intent of the Federal Rules. Rule 8(a) requires that a complaint contain only “a short and plain statement of the claim showing that the pleader is entitled to relief.” Particularity is required only for those actions involving averments of fraud or mistake, as listed under Rule 9(b). Leatherman v. Tarrant Co. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 168, 113 S.Ct. 1160, 122 L.Ed.2d 517 (1993). The federal rules otherwise “do not require a claimant to set out in detail the facts upon which he bases the claim.” Conley, 355 U.S. at 47, 78 S.Ct. 99, 2 L.Ed.2d 80. Indeed, this court has penalized litigants who fail to comply with “Rule 8’s requirement of simplicity, directness, and clarity.” See McHenry v. Renne, 84 F.3d 1172, 1178-79 (9th Cir.1996) (affirming dismissal of “prolix” and “confusing” complaint).
The lead opinion asserts that because the plaintiffs’ complaint seeks “individual relief for each of the plaintiffs” and is not brought as a class action, it must identify “the transaction or occurrence giving rise to the claim and the elements of the prima facie case” for each plaintiff. But the complaint already does this. It alleges that on August 13, 1995, R.A. Music took over the Music Center’s food service operations, terminated the plaintiffs’ employment, and hired or retained other less qualified workers outside plaintiffs’ protected classes. This court has described the term “transaction or occurrence” as referring to “similarity in the factual background of a claim”; claims that “arise out of a system*843atic pattern of events” arise from the same transaction or occurrence. Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th Cir.1997); see also Union Paving Co. v. Downer Corp., 276 F.2d 468, 470 (9th Cir.1960) (claims that have “very definite logical relationship” arise out of same transaction and occurrence). Because each plaintiff in this case claims to have lost his or her employment at the same time due to the same event — R.A. Music’s assumption of control over the Music Center’s food service operations — their claims arise from the same transaction or occurrence, which the complaint properly relates in a single set of allegations.
True, the complaint states the relevant facts at a high level of generality. But that is the point of notice pleading: a plaintiff need only provide the bare outlines of his claim. As one authoritative treatise has summarized the matter, “except when specific pleading is required ..., evidentiary facts need not be set forth in the complaint: ‘(F)ederal courts and litigants must rely on summary judgment and control of discovery to weed out unmeritorious claims.’ ” 2 William W. Schwarzer et al., Federal Civil Procedure Before Trial ¶ 8:16, at 8-4 (2000) (quoting Leatherman, 507 U.S. at 168-69, 113 S.Ct. 1160, 122 L.Ed.2d 517). Thus, to the extent that a complaint lacks detail that the defendants believe they need to investigate the claims and prepare their defense strategy, they can obtain such detail readily through interrogatories or early depositions.1
Surely Judge Schwarzer does not intend to say that each plaintiff in a multi-plaintiff action must plead each element of his or her claim in repetitious separate paragraphs. Neither the Federal Rules nor common sense would require that rather than alleging in a single paragraph that the plaintiffs were qualified for the positions in which they sought continued employment, the complaint include a separate allegation for each plaintiff, i.e.:
87. Sergio Bautista was qualified for the position in which he sought continued employment.
88. Miguel Rodriguez was also qualified for the position in which he sought continued employment.
89. Jose Soto, too, was qualified for....
Far from advancing the interests of clarity and precision, the resulting abundance of repetitious allegations would compound the confusion of courts and parties and frustrate the just, speedy, and inexpensive resolution of cases. See Fed.R.Civ.P. 1. Individual plaintiffs who share particular attributes or experiences relevant to their legal claims should be allowed — indeed, encouraged — to consolidate those attributes or experiences in a single set of allegations.
This commonsense approach to pleading finds support not only in Rule 8(a), but also in Rule 10(b). Regarding factual allegations, Rule 10(b) provides that each paragraph should be limited “as far as practicable to a statement of a single set of circumstances.” It does not require that separate paragraphs relate the same circumstances for each individual party, thereby causing a multiplicity of paragraphs.
*844As for claims, Rule 10(b) provides: “Each claim founded upon a separate transaction or occurrence ... shall be stated in a separate count ... whenever a separation facilitates the clear presentation of the matters set forth” (emphasis added). See Original Ballet Russe v. Ballet Theatre, 133 F.2d 187, 189 (2d Cir.1943) (“Under Rule 10(b) a separation of claims into separate counts is mandatory only when necessary to facilitate clear presentation.”). As explained above, the three counts in the second amended complaint each correspond to a common transaction or occurrence: the allegedly discriminatory firings of the plaintiffs by R.A. Music in August 1995 on the basis of age, race, and disability. Rule 10(b) does not require multiple plaintiffs whose claims arise from the same transaction or occurrence to state allegations and counts separately. See, e.g., Mathes v. Nugent, 411 F.Supp. 968, 972 (N.D.Ill.1976); Clark v. Springfield City Water Co., 14 F.R.D. 504, 504 (W.D.Mo.1953); Trebuhs Realty Co. v. News Syndicate Co., 12 F.R.D. 110, 111 (S.D.N.Y.1951).
Plaintiffs who base their claims on a common legal theory and set of facts are entitled to consolidate their claims in a single count of the complaint. Indeed, the separate statement of seventy-three almost identical counts in this case would only waste paper and increase confusion, not promote the principal objective of pleading under the Federal Rules: “to facilitate a proper decision on the merits.” Foman v. Davis, 371 U.S. 178, 181-82, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962); Conley, 355 U.S. at 48, 78 S.Ct. 99, 2 L.Ed.2d 80. Because the section of the lead opinion entitled “Sufficiency of the Pleadings” is advisory only, I do not believe that it establishes a contrary rule that is binding on the courts of this circuit.
The holding in this case is only that the district court erred in dismissing the plaintiffs’ second amended complaint with prejudice. I concur in that holding. As to the lead opinion’s earlier non-binding discussion of the Federal Rules, I would add only that devotion to the Federal Rules is desirable and commendable if they are implemented with some flexibility and understanding. In our zeal to preserve their inviolability, however, sometimes even the best and brightest of us .fails to see the forest for the trees. We sometimes overlook the reason for the Rules’ existence and examine a complaint with the eyes of a laboratory technician rather than with those of a dispenser of justice.
I hasten to add that, in this case, Judge Schwarzer wisely arrives at the proper result in the part of his opinion that does establish circuit law. The district judge’s forfeiture of the rights of the civil rights plaintiffs by dismissing their case with prejudice was unreasonable. I believe, however, that the comments in the lead opinion regarding Federal Rules of Civil Procedure 8, 10, and 41 are not only unwarranted but set forth improper guidance regarding the application of those rules.

. Moreover, on those rare occasions where a complaint is "so vague or ambiguous that a party cannot reasonably be required to frame a responsive pleading," the defendant may move for an order requiring a more definite statement by pointing out "the defects complained of and the details desired.” Fed. R.Civ.P. 12(e). See 5 Charles A. Wright & Arthur A. Miller, Federal Practice & Procedure: Civil 2d § 1324, at 750 (1990). The district court may also order a more definite statement on its own initiative. Cesnik v. Edgewood Baptist Church, 88 F.3d 902, 907 n. 13 (11th Cir.1996) (citation omitted). Rule 12(e), however, authorizes a district court to strike the complaint under that subsection only in the event that the plaintiff disobeys the court's Rule 12(e) order. No such order was issued here.